—In a habeas corpus proceeding by a mother to obtain custody of her natural child, *608the present custodians appeal: (1) from so much of an order of the Supreme Court, Suffolk County, entered February 23, 1965 dismissing the writ, as granted visitation rights to the petitioner; and (2) from so much of an order of said court, entered March 23, 1965 upon reargument and after a hearing, as adhered to the court’s original determination and again granted such visitation rights to the petitioner. Appeal from order entered February 23, 1965 dismissed, without costs; such order was superseded by the later order granting reargument. Order of March 23, 1965, modified on the law and the facts by striking therefrom the provision granting visitation rights to petitioner, and by substituting therefor a provision denying such visitation rights to petitioner. As so modified, the order, insofar as appealed from, is affirmed, without costs. Findings of fact which may be inconsistent herewith are reversed, and new findings consistent herewith are made. Upon the record presented we find that it would not be conducive to the welfare and the best interests of the child to now accord visitation rights to petitioner, and that it was an improvident exercise of discretion to grant such rights to the petitioner. (For prior related appeal, see People ex rel. Darmanin v. Yanule, 20 A D 2d 852.) Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.